160




    OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                         AUSTIN




Honorable Gee. H. Sheppard
Coaptrolleroi PublloAecoumts
Awtlu, Texas
Dear Slrr




            Wo are in reoeipt




                          a, fiml.,or wrp3rati8a
                           plae8 of amweawat, or
                          8e in 68lm8~tloawith the
                    l8h a prtw in the foonnor nomy
                     ~81~8 is offeredor i&ma to
                    row et *aah theutr8, plaoe 0r
                    uslaw8 enterpriw, and not igiven
               row there& papipe the same aha*
     Zr 8ay crertafn 8ervle8,oom&it      or wltertaa-
     sant, oh8llmade 8 verifiedseathl’ J mpwt on.
     Zha tmntp2iti~ day of -ah math to ths CW@-
     trollorof YublloAdQ,IIILts M! the State of 'POXss,
     saawingthe WOW% of aowy so girea in pL'IW8*
     and the value ot all pr&ur Qr s*ards a0 gives
     in conaeetiionwith ruoh bustaesa Quriag the next
     prewdi~ month.
                                                                 3.61



BormrableGee. H. Sheppard,Page g

          *(b) There is hereby lerleda tax equal
     to twentyper cant (2X@)of the valua 0r all
     such money, prlus;and awurds given in acmnee-
     tlon with the operation of eaah aad all oi‘the
     ioregolngbuslneseenterprises,and at the time
     or makbg the report to tha Coeptroller o? Fub-
     1%~ Aooowts, the ouner or operatoro? any swh
     businessshall pay to the State Treasurer sush
     tax apoa the total afaoaat o? money, prizes, and
    .awardaso given during the next preoedfngolonth.
     -7IT l ”



          Xeepingthe above ?aots la mind and readingths
statutesoara?ally,we rind that part or the statutesutfm-
tied whloh requiresthat the prlss be given auay ln sonma-
tion with a theatre,plaoe er afawewnt, or businassen-
tarpriaa, The prlw nsoessarllybeing given to a patron,
we also ?lnd that put o? the statutehas bean met. Ths
only quaatlonleeitis whether or not a partloular cua+mr
is ashlbitlngthe sklU neaossaryto plaae tha bullet YA
a eortdn 8p00irisd pattern 1s puylng a oharge a66itiwul
to that paid by other putrow of the-businessenterprise.
In oar opinionhe 1s not. vi0aa~ SW no benefit la o r ulng
to the operator0r the ahootinggallerytbroaghthe uot 0r
a mrtlcular oustcnaer in pUcS.ng the bullet6 rithln the
apsoirledpattern.   Se oannet see uhera he 1s dalirorlng
aore to the operatorof the ahootU.ggallerythanls tha
austoiner who doss not shoot se well.       Our aumrer to your
qwatlon thereioreiollows,that tha tax is dae.
                               Yoaun very truly




CRL:tM                           COMM”TEE




   ATTORNEY GENERAL Or'TEXAB